Case 1:21-cv-04643-PAE Document 12 Filed 08/10/21 Page 1 of 7
Case 1:21-cv-04643-PAE Document11 Filed 08/10/21 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ARTHUR N. ABBEY and DIANE ABBEY,

Plaintiffs,
“ys 1:21 Civ. 04643 (PAE)

JPMORGAN CHASE BANK, N.A.,

Defendant.

 

 

STIPULATED PROTECTIVE ORDER

The Court having found that good cause exists for issuance of an appropriately tailored
confidentiality order governing the pre-trial phase of this action, and the parties having stipulated
to the following provisions, it is hereby ORDERED that any person subject to this Order — including
without limitation the parties to this action, their attorneys, representatives, agents, experts and
consultants, acting as such, all third parties providing discovery in this action, and all other
interested persons with actual or constructive notice of this Order shall adhere to the following
terms, upon pain of contempt:

Discovery Materials May Be Designated as Confidential
1. Any person subject to this Order who receives from any other person any “Discovery
Material” (i.e., information of any kind provided in the course of discovery in this action)
that is designated as “Confidential” pursuant to the terms of this Order shall not disclose
such Confidential Discovery Material to anyone else except as expressly permitted

hereunder.
Case 1:21-cv-04643-PAE Document 12 Filed 08/10/21 Page 2 of 7

Case 1:21-cv-04643-PAE Document 11 Filed 08/10/21 Page 2 of 7

The person producing Discovery Material may designate as “Confidential” any portion
thereof that contains non-public business, commercial, financial, or personal information,
the public disclosure of which is either restricted by law or would likely, in the good faith
opinion of the producing person, seriously harm the producing person’s business,
commercial, financial, or personal interests or cause the producing person to violate his,
her, or its privacy or confidentiality obligations to others. Where the confidential portion
is reasonably separable from the nonconfidential portion, via redaction or otherwise, only
the confidential portion shall be so designated.

With respect to the confidential portion of any Discovery Material other than deposition
transcripts and exhibits, the producing person or that person’s counsel may designate such
portion as “Confidential” by stamping or otherwise clearly marking as “Confidential” the
document or protected portion in a manner that will not interfere with legibility or
audibility. Deposition testimony may be designated as “Confidential” either on the record
during the deposition or in writing within five (5) business days of receipt of the transcript.
If so designated, the final transcript of the designated testimony shall be bound in a separate
volume and marked “Confidential Information Governed by Protective Order” by the
reporter.

If at any time prior to the trial of this action, a producing person realizes that some portion
of Discovery Material that that person previously produced without limitation should be
designated as “Confidential,” the producing person may so designate that portion by
promptly notifying all parties in writing. Such designated portion of the Discovery Material
will thereafter be treated as Confidential under the terms of this Order. In addition, the

producing person shall provide each other party with replacement versions of such

 

 
Case 1:21-cv-04643-PAE Document 12 Filed 08/10/21 Page 3 of 7
Case 1:21-cv-04643-PAE Document11 Filed 08/10/21 Page 3 of 7

Discovery Material that bears the “Confidential” designation within two (2) business days

of providing such notice.

Who May Receive Confidential Materials

5.

No person subject to this Order, other than the producing person, shall disclose any

Confidential Discovery Material to any other person whomsoever, except to:

(a)
(b)

(c)

(d)

(©)

f

{g)

(h)
G@)

the parties to this action;

counsel retained specifically for this action, including any paralegal, clerical or
other assistant employed by such counsel and assigned specifically to work on this
action;

as to any document, its author, its addressee, and any other person shown on the
face of the document as having received a copy;

any witness who counsel for a party in good faith believes may be called to testify
at trial or deposition in this action, provided such person has first executed a Non-
Disclosure Agreement in the form annexed hereto;

any person retained by a party to serve as an expert witness or consultant or
otherwise provide specialized advice to counsel in connection with this action,
provided such person has first executed a Non-Disclosure Agreement in the form
annexed hereto;

stenographers and video technicians engaged to transcribe or record depositions
conducted in this action;

independent photocopying, graphic production services, or other litigation support
services employed by the parties or their counsel to assist in this action, including
computer service personnel performing duties in relation to a computerized
litigation system;

the Court and its staff; and

any other person whom the producing person, or other person designating the
Discovery Material “Confidential,” agrees in writing may have access to such

Confidential Discovery Material.

 
Case 1:21-cv-04643-PAE Document 12 Filed 08/10/21 Page 4 of 7

Case 1:21-cv-04643-PAE Document11 Filed 08/10/21 Page 4 of 7

Prior to the disclosure of any Confidential Discovery Material to any person referred to in
subparagraphs 5(d) or 5(e) above, such person shall be provided by counsel with a copy of
this Protective Order and shall sign a Non-Disclosure Agreement, in the form annexed
hereto, stating that that person has read this Order and agrees to be bound by its terms.
Counsel shall retain each signed NonDisclosure Agreement, hold it in escrow, and produce
it to opposing counsel either prior to such person being permitted to testify (at deposition

or trial) or at the conclusion of the case, whichever comes first.

Filing Confidential Materials in this Action

7.

Any person who either objects to any designation of confidentiality, or who, by contrast,
requests still further limits on disclosure (such as “attorneys’ eyes only,” reserved for
extraordinary circumstances), may at any time prior to the trial of this action serve upon
the designating person and all other parties a written notice stating with particularity the
grounds of the objection or request. If agreement cannot be reached promptly, counsel for
all affected persons shall request a joint telephone call with the Court to obtain a ruling,
Notwithstanding the designation of material as “Confidential” in discovery, there is no
presumption that such Confidential Discovery Material will be filed with the Court under
seal. The parties shall follow § 4.B.2 of the Court’s Individual Rules Practices in Civil
Cases with respect to pretrial requests for filing under seal.

All persons are hereby placed on notice that the Court is unlikely to seal or otherwise afford
confidential treatment to any Discovery Material introduced in evidence at trial, even if
such material was previously designated as Confidential or sealed during pretrial

proceedings.

 
10.

Case 1:21-cv-04643-PAE Document 12 Filed 08/10/21 Page 5 of 7

Case 1:21-cv-04643-PAE Document11 Filed 08/10/21 Page 5 of 7

Each person who has access to Confidential Discovery Material shall take all due

precautions to prevent the unauthorized or inadvertent disclosure of such material.

Inadvertent Disclosure of Privileged Materials

il.

32.

13.

14,

If, in connection with this litigation, and despite having taken reasonable steps to prevent
the disclosure of information that it claims is subject to a claim of attorneyclient privilege
or attorney work product, a producing person inadvertently discloses information subject
to a claim of attorney-client privilege or attorney work product protection (“Inadvertently
Disclosed Information”), such disclosure, in itself, shall not constitute or be deemed a
waiver or forfeiture of any claim of privilege or work product protection with respect to
the Inadvertently Disclosed Information and its subject matter.

If a disclosing person makes a claim of inadvertent disclosure, all receiving persons shall,
within five (5) business days, return or destroy all copies of the Inadvertently Disclosed
Information, and provide a certification of counsel that all such information has been
returned or destroyed.

Within five (5) business days of the notification that such Inadvertentiy Disclosed
Information has been returned or destroyed, the disclosing person shall produce a privilege
log with respect to the Inadvertently Disclosed Information.

If a receiving person thereafter moves the Court for an order compelling production of the
Inadvertently Disclosed Information, that motion shail be filed under seal, and shall not
assert as a ground for entering such an order the mere fact of the inadvertent production.
The disclosing person retains the burden of establishing the privileged or protected nature
of any Inadvertently Disclosed Information. Nothing in this Order shall limit the right of

any party to request an in camera review of the Inadvertently Disclosed Information.

 
Case 1:21-cv-04643-PAE Document 12 Filed 08/10/21 Page 6 of 7

Case 1:21-cv-04643-PAE Documenti1 Filed 08/10/21 Page 6 of 7

Termination of the Litigation

15. This Protective Order shall survive the termination of the litigation. Within 30 days of the
final disposition of this action, all Confidential Discovery Material and all copies thereof,
shall be promptly returned to the producing person, or, upon permission of the producing
person, destroyed.

16. During the pendency of this case only, this Court shail retain jurisdiction over all persons
subject to this Order to the extent necessary to enforce any obligations arising hereunder

or to impose sanctions for any contempt thereof.

 

ABBEY SPANIER, LLP GREENBERG TRAURIG, LLP

By: /s/ Judith L. Spanier By: 4s/ Toby S. Soli

Judith L. Spanier Toby 8S. Soli
212 East 39th Street 200 Park Avenue
New York, NY [0016 New York, New York 10166
(212) 889-3700 Telephone: (212) 801-9200
Email: jspanier@abbeyspanier.com Email: solit@gtlaw.com
Counsel for Plaintiff Counsel for Defendant
Dated: August 10, 202] Dated: August 10, 2021

SO ORDERED:

fatk A Eng Ay

United States District Judge ,

Dated: New York, New York

August 10, 2021

 
Case 1:21-cv-04643-PAE Document 12 Filed 08/10/21 Page 7 of 7
Case 1:21-cv-04643-PAE Document 11 Filed 08/10/21 Page 7 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ARTHUR N. ABBEY and DIANE ABBEY,

Plaintiffs,
-y- 1:21 Civ. 04643 (PAE)

JPMORGAN CHASE BANK, N.A.,

Defendant.

 

 

1, [print name], acknowledge that I have read and understand the Protective
Order in this action governing the non-disclosure of those portions of Discovery Material that have
been designated as Confidential, I agree that | will not disclose such Confidential Discovery
Material to anyone other than for purposes of this litigation and that at the conclusion of the
litigation I will return all discovery information to the party or attorney from whom I received it.
By acknowledging these obligations under the Protective Order, I understand that I am submitting
myself to the jurisdiction of the United States District Court for the Southern District of New York
for the purpose of any issue or dispute arising hereunder and that my willful violation of any term

of the Protective Order could subject me to punishment for contempt of Court.

Dated:

 

[Signature]
